Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the main body portion includes a central portion provided with the optical function unit, and an outer edge portion, the outer edge portion includes a first rib portion that is formed so that the thickness of the outer edge portion in the predetermined direction is larger than the thickness of the central portion in the predetermined direction, the frame portion includes a second rib portion that is formed so that the thickness of the frame portion in the predetermined direction is larger than the thickness of the central portion in the predetermined direction, and a width of each of the plurality of connection portions is larger than the interval, and is smaller than a distance from a connection position with each of the plurality of connection portions in the frame portion to any of a connection position with each of the pair of first torsion support portions and a connection position with each of the pair of second torsion support portions as set forth in the claimed combination.
Turner et al (US 2004/0004775 A1) discloses an optical device (Figs. 1-19) comprising:
a base that includes a main surface (Fig. 12, support structure 144 and para [0050]);
a movable unit that includes an optical function unit (Fig. 12, mirror portion 142); and
a first elastic support unit (hinges 150A, 150B) and a second elastic support unit (154A, 154B) that are connected between the base and the movable unit, and support the movable unit so that the movable unit is movable along a predetermined direction perpendicular to the main surface,
wherein the movable unit includes a main body portion (142A), a frame portion (148) that surrounds the main body portion with a predetermined interval from the main body portion when 
the first elastic support unit includes a pair of first torsion support portions (150A, 150B) connected to the frame portion, and
the second elastic support unit includes a pair of second torsion support portions (154A, 54B) connected to the frame portion.
However, the prior art does not discloses the main body portion includes a central portion provided with the optical function unit, and an outer edge portion, the outer edge portion includes a first rib portion that is formed so that the thickness of the outer edge portion in the predetermined direction is larger than the thickness of the central portion in the predetermined direction, the frame portion includes a second rib portion that is formed so that the thickness of the frame portion in the predetermined direction is larger than the thickness of the central portion in the predetermined direction, and a width of each of the plurality of connection portions is larger than the interval, and is smaller than a distance from a connection position with each of the plurality of connection portions in the frame portion to any of a connection position with each of the pair of first torsion support portions and a connection position with each of the pair of second torsion support portions as set forth in the claimed combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






7/28/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872